

EXHIBIT 10.1
SEVERANCE AGREEMENT AND RELEASE
Before signing this Severance Agreement and Release (the “Release”), you are
advised to consult with an attorney. Your signature must be notarized.
This Release is entered into knowingly and voluntarily on the date specified on
the signature page hereto, by and between Laurie Brlas (“Employee”) and Cliffs
Natural Resources Inc. and its affiliates identified in Section III. A below
(collectively, the “Company”). Employee and the Company are referred to each
individually as a “Party” and collectively as the “Parties.”
RECITALS
A.Employee’s employment with the Company terminated effective July 31, 2013 (the
“Termination Date”). On the Termination Date, Employee ceased to serve as
Executive Vice President and President, Global Operations, of the Company, and
resigned from any other positions that she then held with the Company.
B.Employee received this Release on August 20, 2013 (“Receipt Date”).
C.Employee and the Company desire to establish an amicable separation of
Employee’s employment to facilitate an appropriate transition of Employee’s
responsibilities as to the Company and to settle fully and finally any and all
differences between them which have arisen, or may arise, out of the employment
relationship and/or the termination of that relationship.
D.The Company desires to offer Employee the payments and benefits described
herein in connection with Employee’s termination of employment.
E.Receipt of the payments and benefits described herein requires (i) execution
and notarization, (ii) delivery to the Company, and (iii) non-revocation, of
this Release, all within the time frames specified in Section VI.
AGREEMENT
I.    SEVERANCE PAYMENTS AND BENEFITS    
A.    Subject to Section I.B, Employee shall receive the following payments
(collectively, the “Payments”) and benefits (collectively, the “Benefits”) if
Employee (1) signs, notarizes and delivers this Release within the time frames
and in accordance with the provisions of Section VI.B; and (2) does not revoke
the Release prior to the “Effective Date” (as defined in Section VI.D):
•
A cash payment equal to $2,232,000, which is equal to twenty-four (24) months
Base Pay ($620,000 * 2 = $1,240,000) plus two times an additional amount that
represents an annual incentive bonus payable at target ($620,000 * 80% * 2 =
$992,000) paid, less appropriate withholdings and deductions, in a lump sum
within thirty (30) days after the Receipt Date, but not prior to the Effective
Date.

•
A cash payment equal to $71,540, as compensation for Employee’s earned but
unused vacation for 2013, paid, less appropriate withholdings and deductions, in
a lump sum within thirty (30) days after the Receipt Date, but not prior to the
Effective Date.


    

--------------------------------------------------------------------------------



•
A cash payment equal to the Executive Management Performance Incentive Plan (the
“EMPI Plan”) bonus for 2013, with the bonus payout to be determined based on
actual performance during the applicable performance period and paid, less
appropriate withholdings and deductions, in a lump sum when the 2013 EMPI Plan
bonuses are paid to active employees of the Company, which is expected to be in
the first quarter of 2014. For the avoidance of doubt, (i) Employee’s EMPI Plan
bonus in respect of 2013 shall not be pro-rated, and (ii) Employee shall not
participate in the EMPI Plan for 2014 and subsequent years.

•
Continued coverage following the Termination Date under the medical,
prescription drug, dental, and vision benefit programs under the health care
plan for active employees offered by the Company, if any (the “Active Health
Care Plan”), for Employee and Employee’s eligible dependents, through the period
described below as long as Employee or Employee’s eligible dependents timely and
properly pay(s) the same portion of the costs of such coverages as is paid by
similarly situated active employees. Such coverages will end, as to Employee or
any eligible dependent, and Employee’s rights under COBRA shall commence, at the
earlier of:

◦
The date Employee or the eligible dependent, as applicable, fail(s) to pay his
or her share of the costs for such coverages;

◦
The death of Employee or the eligible dependent, as applicable; or

◦
The second anniversary of the Termination Date.

The costs of the coverage described under this Section I.A (other than the
portion paid by Employee or any eligible dependent) shall be reported to the
Internal Revenue Service as taxable income to Employee to the extent required to
avoid the benefits provided pursuant to such coverage being taxable to Employee
or an eligible dependent pursuant to Section 105(h) of the Internal Revenue Code
of 1986, as amended (the “Code”), or any successor provision. In the event that
prior to the expiration of this obligation, as described above, Employee obtains
health care coverage(s) from one or more subsequent employers, it is understood
that during such employment the Company’s Active Health Care Plan will be
secondary to the coverage(s) provided by the subsequent employer(s)
notwithstanding the coordination of benefit provisions of such other coverage(s)
and, thus, the availability of benefits under the Company’s Active Health Care
Plan will be determined after those of the coverage(s) provided by the
subsequent employers and may be reduced because of benefits payable under the
other coverage(s).
•
Employee shall be entitled to vest in the performance share awards held by her
on the date hereof based on actual performance through the entire applicable
performance period of each such award, in each case with the number of shares
earned prorated based on the number of full months that Employee is employed
during such performance period through the Termination Date, with the number of
shares so earned to be paid out in the manner and at the time specified by the
terms of each such award.

•
Employee shall be entitled to vest in the restricted share unit awards held by
her on the date hereof, with the number of shares earned in the case of each
such award prorated based on the number of full months that Employee is employed
during the applicable vesting period through the Termination Date, with the
number of shares earned to be paid out in the manner and at the time specified
by the terms of each such award.


2



--------------------------------------------------------------------------------



•
Provided that Employee properly and timely completes and submits all of the
necessary documentation relating to the provision of outplacement services, the
Company shall pay for outplacement services provided by a firm, chosen by
Employee from a list of vendors approved by the Company, for a maximum of
twenty-four (24) consecutive months following the Termination Date, with the
final Company payments for outplacement services to be made no later than
December 31, 2016.

•
Employee shall be entitled to retain her current mobile telephone number.

B.    Should Employee breach any of the covenants contained in Sections VII
(relating to the covenant of confidentiality, but excluding for purposes of this
Section I.B any immaterial breach with respect to immaterial confidential
information), IX (relating to the covenant to cooperate with the Company), and
XII (relating to the covenant not to solicit employees) of this Release,
Employee shall be required to return the Payments and the value of the Benefits
already received under this Release in excess of one (1) month’s Base Pay within
seven (7) days of demand by the Company, and shall receive no further Payments
or Benefits under this Release.
C.    Subject to Section I.B, should Employee die prior to receipt of the
Payments set forth in Section I.A, then the Payments will be payable to
Employee’s estate or otherwise inure to the benefit of her heirs.
D.    The term “Base Pay” shall mean Employee’s rate of annual base salary in
effect as of the Termination Date. Base Pay does not include pension
contributions made by the Company, welfare or other fringe benefits paid for by
the Company, expense reimbursements, overtime pay, bonuses, commissions,
incentive pay, or any other special compensation.
II.    REPRESENTATIONS AND WARRANTIES
Employee understands, acknowledges and agrees that:
•
Employee has the sole right and exclusive authority to execute this Release;

•
The Company is not obligated to pay, and will not pay, to Employee any Payments
or Benefits until this Release has become effective;

•
Employee executes this Release knowingly and voluntarily, in order to induce the
Company to provide the Payments and Benefits;

•
Employee has not sold, assigned, transferred, conveyed or otherwise disposed of
any of the claims, demands, obligations or causes of action referred to in this
Release;

•
No other person or entity has an interest in the claims, demands, obligations or
causes of action referred to in this Release;

•
The Payments and Benefits that Employee will receive in exchange for executing
this Release are in addition to anything of value to which Employee is already
entitled;

•
The Payments and Benefits provided for in this Release are the only
consideration that Employee ever will receive from the Company or any Released
Parties (as defined below) for any and all claims, demands, obligations or
causes of action released by this Release;

•
The Payments and Benefits provided for in this Release are not intended to be
provided in addition to any payments or benefits that now may be due or in the
future become due or payable to Employee under the Worker Adjustment and
Retraining Notification (“WARN”) Act (if applicable). Therefore, if WARN Act
payments are or become due to Employee, any Payments and Benefits made under
this Release in excess of one


3



--------------------------------------------------------------------------------



month’s Base Pay, up to the full amount necessary to satisfy such obligation,
shall be treated as having been paid in satisfaction of any such obligation, and
the rest of the Payments and Benefits shall be treated as having been given in
exchange for the other covenants, agreements and obligations of this Release;
•
This Release and its terms shall not be construed as an admission of any
liability whatsoever on the part of the Company or any other Released Parties
described in this Release, by which/whom any liability is and always has been
expressly denied;

•
With the payments contemplated by this Release, the Company will have paid
Employee for all vacation and any other paid time off which has been accrued
through the Termination Date;

•
As of the date of execution of this Release, Employee has not filed any
administrative charges or lawsuits arising out of or relating to her employment
with the Company or the separation of that employment. If Employee cannot
represent that the statement in this paragraph is true, initial here: _____; and

•
As of the date of execution of this Release, Employee has no work-related injury
and is medically stationary with no impairment of earning capacity. If Employee
cannot represent that the statement in this paragraph is true, initial here:
_____.

III.    RELEASE
A.    Employee, for herself, and her marital community (if any), agents, heirs,
executors, administrators, and assigns, hereby knowingly and voluntarily fully
releases and forever discharges from any and all agreements, debts, claims,
demands, actions, judgments, causes of action, and liabilities of every kind or
nature, known or unknown, that Employee, individually or as a member of a class,
ever had or now has, the following (referred to collectively as the “Released
Parties”):
•
Cliffs Natural Resources Inc.;

•
Cliffs North American Coal LLC;

•
Pinnacle Mining Company, LLC;

•
Oak Grove Resources, LLC;

•
Cliffs Logan County Coal LLC;

•
Cliffs Quebec Iron Mining Limited;

•
The Bloom Lake Iron Ore Mine Limited Partnership;

•
Cliffs Canadian Shared Services Inc.;

•
Northshore Mining Company;

•
Silver Bay Power Company;

•
Tilden Mining Company LC;

•
Empire Iron Mining Partnership;

•
Cliffs Mining Company;

•
Hibbing Taconite Company Joint Venture;

•
United Taconite LLC;

•
The Cleveland-Cliffs Iron Company;

•
Cliffs Mining Services Company;

•
Lake Superior & Ishpeming Railroad Company;

•
Wabush Iron Co. Ltd.;

•
Wabush Mines Joint Venture;


4



--------------------------------------------------------------------------------



•
Cliffs International Management Company LLC;

•
Cliffs Sales Company;

•
Cliffs Natural Resources Exploration Ltda.;

•
Cliffs Natural Resources Pty Ltd;

•
All affiliates of Cliffs Natural Resources Inc. not already listed above,
including without limitation any corporation or other entity which is controlled
by or under common control with Cliffs Natural Resources Inc., or which is in
the same affiliated service group or otherwise required to be aggregated with
Cliffs Natural Resources Inc. under Sections 414 or 1563 of the Internal Revenue
Code;

•
All current or former owners, officers, directors, shareholders, members,
employees, managers, agents, attorneys, partners and insurers of the above
entities; and

•
The predecessors, successors, and assigns of the above entities and individuals
and the spouses, children, and family members of the above individuals.



B.    Without limiting the generality of this Release, Employee acknowledges and
agrees that this Release is intended to bar every claim, demand, and cause of
action, including without limitation any and all claims arising under the
following laws, as amended from time to time:
•
The federal Civil Rights Acts of 1866, 1871, 1964 and 1991 and all similar state
civil rights statutes;

•The Employee Retirement Income Security Act of 1974;
•The Fair Labor Standards Act;
•The Rehabilitation Act of 1973;
•The Occupational Safety and Health Act;
•The Mine Safety and Health Act;
•The Health Insurance Portability and Accountability Act;
•The Age Discrimination in Employment Act;
•The Americans with Disabilities Act;
•The National Labor Relations Act;
•The Family and Medical Leave Act;
•The Equal Pay Act;
•The Worker Adjustment and Retraining Notification Act;
•The Lily Ledbetter Fair Pay Act;
•The Ohio Civil Rights Act;
•State wage payment statutes;
•State employment statutes;
•Any statutes regarding the making and enforcing of contracts;
•Any whistleblower statute; and
•All similar provisions under all other federal, state and local laws.


C.    Without limiting the generality of this Release, Employee further
acknowledges and agrees that this Release is intended to bar all equitable
claims and all common law claims, including without limitation claims of or for:

5



--------------------------------------------------------------------------------



•Breach of an express or an implied contract;
•Breach of the covenant of good faith and fair dealing;
•
Unpaid wages, salary, commissions, vacation or other employee benefits;

•Unjust enrichment;
•Negligent or intentional interference with contractual relations;
•Negligent or intentional interference with prospective economic relations;
•Estoppel;
•Fraud;
•Negligence;
•Negligent or intentional misrepresentation;
•Personal injury;
•Slander;
•Libel;
•Defamation;
•False light;
•Injurious falsehood;
•Invasion of privacy;
•Wrongful discharge;
•Failure to hire;
•Retaliatory discharge;
•Constructive discharge;
•Negligent or intentional infliction of emotional distress;
•Negligent hiring, supervision or retention;
•Loss of consortium; and
•Any claims that may relate to drug and/or alcohol testing.


D.    Employee further understands, acknowledges and agrees that this Release
contains a general release, and that Employee further waives and assumes the
risk of any and all claims which exist as of the date this Release is executed,
including those of which Employee does not know or suspect to exist, whether
through ignorance, oversight, error, negligence, or otherwise, and which, if
known, would materially affect Employee’s decision to sign this Release.
E.    Employee further understands, acknowledges and agrees that this Release
waives any right Employee has to recover damages in any lawsuit brought by
Employee as well as in a lawsuit brought by any third party, including without
limitation the Equal Employment Opportunity Commission (the “EEOC”) or any
similar state agency. Employee is not, however, waiving the right to file a
charge with the EEOC or any similar state agency.
F.    This Release shall not be interpreted to release or require the release of
the Company or the Released Parties from any:
•
Claims for Payments or Benefits under this Release; or


6



--------------------------------------------------------------------------------



•
Claims for benefits under any qualified and nonqualified retirement and deferred
compensation plans or arrangements of the Company in which Employee was an
eligible participant immediately prior to the Termination Date; or

•
Claims arising out of acts or practices which occur after the execution of this
Release.

The Company agrees to indemnify Employee for actions occurring prior to the
Termination Date to the same extent provided during her employment. Following
the Termination Date, Employee shall continue to be covered by any provision for
indemnification by the Company in effect on the date of the execution of this
Agreement for so long and to the same extent that the Company provides the same
or more favorable indemnification to its active senior executives. In addition,
the Company shall continue to maintain D&O coverage that covers Employee to the
same extent that it covers the Company’s active senior executives. Finally, in
the event of a change in control in which the Company is not the survivor, the
Company shall use its reasonable best efforts to require as part of such
transaction that the surviving company provide indemnification and D&O coverage
that covers Employee to the extent described in this paragraph, provided that
the Company shall, in any event, use its reasonable best efforts to require that
the surviving company provide Employee with the same indemnification rights and
D&O coverage as are provided to the senior executives who remain with the
Company following the change in control.
IV.    REPRESENTATION OF UNDERSTANDING OF RELEASE
Employee acknowledges that Employee has had the opportunity to consult an
attorney of Employee’s own choosing before entering into this Release. Employee
represents and warrants that Employee has read all of the terms of this Release
and that Employee fully understands and voluntarily accepts these terms.
Employee further acknowledges and agrees that Employee has been given a
reasonable period of time within which to consider this Release.
V.    RELEASE OF FEDERAL AGE DISCRIMINATION CLAIMS
Employee understands and agrees that a waiver of claims under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act (29 U.S.C. § 621, et seq.) (the “ADEA”), is not effective unless
it is “knowing and voluntary,” and that the ADEA imposes certain minimum
requirements for a waiver of ADEA claims to be knowing and voluntary. Employee
acknowledges and agrees that Employee is knowingly and voluntarily giving up any
rights or claims for relief Employee may have under the ADEA regarding the
Company’s conduct or the conduct of any Released Parties. However, Employee
acknowledges and agrees that Employee is not giving up the right to challenge
the validity of this Release under the ADEA.
VI.
TIME TO CONSIDER AND CANCEL RELEASE; EFFECTIVE DATE

A.    Employee acknowledges that she has had at least twenty-one (21) calendar
days from the Receipt Date to decide whether to sign this Release and is advised
to consult with an attorney before doing so. Employee is not to sign this
Release unless Employee understands its provisions and is doing so voluntarily.
B.    This Release shall be signed and notarized no later than twenty-one (21)
calendar days following the Receipt Date. Further, this Release shall be
delivered to (or postmarked for delivery to) James R. Michaud, Executive Vice
President, Chief Human Resources Officer, Cliffs Natural Resources, 200 Public
Square, Suite 3300, Cleveland, OH 44114, no later than twenty-one (21) calendar
days following the Receipt Date.

7



--------------------------------------------------------------------------------



C.    After Employee has signed this Release, Employee has seven (7) days to
change her mind and notify the Company in writing that Employee has revoked this
Release. If Employee so revokes this Release, this Release will be null and
void, and will have no force or effect. Written notice of a cancellation of this
Release must actually be received by the Company at the following address and
must be postmarked within the time frame described above in order to be
effective: James R. Michaud, Executive Vice President, Chief Human Resources
Officer, Cliffs Natural Resources, 200 Public Square, Suite 3300, Cleveland, OH
44114.
D.    If Employee (i) signs, notarizes and delivers this Release within the time
frames and in accordance with the provisions of Section VI.B; and (ii) does not
revoke this Release within the time frames and in accordance with the provisions
of Section VI.C, this Release shall become effective on the eighth (8th) day
after Employee signed it (the “Effective Date”).
E.    Employee understands that if she revokes this Release, it shall not be
effective or enforceable and Employee will not receive any Payments or Benefits
under this Release.
VII.
CONFIDENTIAL INFORMATION AND COVENANTS

Employee represents that, during Employee’s employment with the Company,
Employee has not breached the Employee Invention and Secrecy Agreement between
Employee and the Company dated November 22, 2006 (“Confidentiality Agreement”).
Employee further represents and warrants that Employee will continue to abide by
the terms of the Confidentiality Agreement after the Termination Date.
VIII.    RETURN OF COMPANY PROPERTY
A.    Employee has returned to the Company as of the date of this Release all
originals and copies of the Company’s property, documents and information in
Employee’s possession, regardless of the form on which such information has been
maintained or stored, including without limitation, computer disks, tapes or
other forms of electronic storage, Company credit cards (including telephone
credit cards), tools, equipment, keys, identification, software, computer access
codes, disks and instructional manuals, and all other property prepared by, or
for, or belonging to the Company. Employee further agrees that she will not
retain any documents or other property belonging to Company, except as provided
below.
B.    By signing this Release, Employee affirms that Employee either (i) has no
Company property remaining in her possession or control or, (ii) if Employee
does have any such property in her possession or control, Employee has provided
the Company a list of such property, the reason why Employee has been unable to
return it to the Company, and the date by which Employee intends to return such
property to the Company. Notwithstanding the foregoing, the Company acknowledges
that the Employee may retain copies of emails or correspondence, in each case,
that are/is personal or relate(s) to civic or charitable activities.
Furthermore, the Company agrees that Employee shall retain her mobile phone,
iPad and laptop computer, in each case, as permitted in accordance with Company
policy; that such devices have been inspected by the Company; and the Company is
satisfied that such devices do not contain any proprietary or confidential
information of the Company.
C.    Employee must comply fully with this Section VIII before the Company is
obligated to perform under Section I.

8



--------------------------------------------------------------------------------



IX.    COOPERATION
Following the Termination Date, Employee shall fully and reasonably cooperate
with the Company in effecting a smooth transition, and shall timely provide such
information as the Company may reasonably request regarding operations and
information within Employee’s knowledge while Employee was employed by the
Company.
X.    RESIGNATION AND RE-EMPLOYMENT
A.    Employee hereby represents that she has irrevocably resigned from any and
all corporate offices with the Company and any of the Released Parties which she
held in her capacity as an employee of the Company including without limitation
positions as an officer, director, member, manager, agent, or partner of any
such entities. Employee further agrees to execute any further documents required
to effectuate such resignations as may be requested by the Company.
B.    Employee hereby forever gives up, waives and releases any right to be
hired, employed, recalled or reinstated by the Company or any affiliate of the
Company.
XI.    NON-DISPARAGEMENT
Employee shall not make any negative statements orally or in writing about
Employee’s employment with the Company, about the Company or its affiliates or
any of its employees or products, to anyone other than to the EEOC or any
similar state agency, Employee’s immediate family, and Employee’s legal
representatives or financial advisors. Nothing herein shall prevent Employee
from testifying truthfully in a legal proceeding or governmental administrative
proceeding. Employee may indicate on employment applications and during
interviews that Employee was employed by the Company, Employee’s duties, length
of employment, and compensation. Employee may also indicate on employment
applications and during interviews that Employee departed from the Company on an
agreed basis and in good standing at the Company, and, if asked, the Company
will characterize Employee’s departure on the same terms. The Company shall not
make any negative statements orally or in writing about Employee’s employment
with the Company to anyone other than to the EEOC or any similar state agency
and the Company’s legal representatives and the Company has instructed its
senior executives not to make such statements. Nothing herein shall prevent the
Company from testifying truthfully in a legal proceeding or governmental
administrative proceeding.
XII.    NON-SOLICITATION
Employee agrees that, during her period of employment and the period beginning
on the Termination Date and ending twelve (12) months following the Termination
Date, Employee shall not, directly or indirectly, personally contact, approach
or solicit for the purpose of offering employment to, or, directly or
indirectly, actually personally hire, any person employed by the Company or its
affiliates (or who was employed by the Company or its affiliates during the six
(6) month period immediately prior to such solicitation or hire), without the
prior written consent of the Company; provided, however, that this Section XII
shall not preclude Employee from soliciting for employment (but shall, for the
avoidance of doubt, prohibit Employee from actually, directly or indirectly,
personally hiring) any such person who responds to a general solicitation
through a public medium that is not targeted at such person.

9



--------------------------------------------------------------------------------



XIII.    SEVERABILITY
In the event that any provision(s) of this Release are/is found to be
unenforceable for any reason whatsoever, the unenforceable provision shall be
considered to be severable, and the remainder of this Release shall continue in
full force and effect.
XIV.    BINDING EFFECT
This Release shall be binding upon and operate to the benefit of Employee, the
Company, the Released Parties, and their successors and assigns.
XV.    WAIVER
No waiver of any of the terms of this Release shall constitute a waiver of any
other terms, whether or not similar, nor shall any waiver be a continuing
waiver. No waiver shall be binding unless executed in writing by the Party
making the waiver. The Company or Employee may waive any provision of this
Release intended for its/her benefit, but such waiver shall in no way excuse the
other Party from the performance of any of its/her other obligations under this
Release.
XVI.    GOVERNING LAW
This Release shall be governed by and construed in accordance with the laws of
the State of Ohio, without regard to the principles of conflicts of law, except
to the extent those laws are preempted by federal law.
XVII.    SUBSEQUENT MODIFICATIONS
The terms of this Release may be altered or amended, in whole or in part, only
upon the signed written agreement of all Parties to this Release. No oral
agreement may modify any term of this Release.
XVIII.    ENTIRE AGREEMENT
This Release constitutes the sole and entire agreement of the Parties with
respect to the subject matter hereof, and supersedes any and all prior and
contemporaneous agreements, promises, representations, negotiations, and
understandings of the Parties, whether written or oral. There are no agreements
of any nature whatsoever among the Parties except as expressly stated herein.
XIX.    ATTORNEYS’ FEES AND COSTS
This Section XIX shall not apply to any litigation arising out of a challenge to
the validity of this Release under the ADEA, or any litigation in which the
validity of this Release under the ADEA is an issue. In the event of litigation
arising out of any other alleged breach of this Release, the prevailing Party
shall be entitled to an award of its reasonable attorneys’ fees and costs.
XX.    SECTION 409A
Parties agree that Employee incurred a “separation from service” within the
meaning of Section 409A of the Code (“Section 409A”), no later than the
Termination Date. Notwithstanding anything in this Release to the contrary, if
Employee is considered a “specified employee” (as defined in Section 409A), any
amounts paid or provided under this Release shall, to the extent necessary in
order to avoid the imposition of a penalty tax on Employee under Section 409A,
be delayed for six

10



--------------------------------------------------------------------------------



months after Employee’s “separation from service” within the meaning of
Section 409A, and the accumulated amounts shall be paid in a lump sum within ten
(10) calendar days after the end of the six (6)-month period. If Employee dies
during the six-month postponement period prior to the payment of benefits, the
payments which are deferred on account of Section 409A shall be paid to the
personal representative of Employee’s estate within 60 calendar days after the
date of Employee’s death. For purposes of this Release, each amount to be paid
or benefit to be provided to Employee pursuant to this Release shall be
construed as a separate identified payment for purposes of Section 409A. All
reimbursements and in-kind benefits provided under this Release shall be made or
provided in accordance with the requirements of Section 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during the period of time specified in this Release, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in kind benefits to
be provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last calendar day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit.


[Signature Page Follows]



11



--------------------------------------------------------------------------------




Date: August 20, 2013
 
 
/s/ Laurie Brlas
 
 
 
Laurie Brlas
 
 
 
 
STATE OF OHIO
)
 
 
 
)
ss
 
COUNTY of CUYAHOGA
)
 
 



On this 20th day of August, 2013, before me personally appeared Laurie Brlas, to
me known to be the person described in and who executed the Severance Agreement
and Release and acknowledged that she executed the same as her free act and
deed.




IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the County and State aforesaid, the day and year first above written.






 
 
/s/ Robert J. Bonko
 
 
Notary Public
 
 
 
My Commission Expires:
 
No expiration date









CLIFFS NATURAL RESOURCES INC.
 
 
 
/s/ James Michaud
James Michaud
Executive Vice President, Chief Human Resources Officer




[Brlas Severance Agreement and Release Signature Page]